Electronically Filed
                                                         Supreme Court
                                                         SCWC-10-0000026
                                                         04-JAN-2012
                                                         02:56 PM



                         SCWC-10-0000026

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


              PFLUEGER PROPERTIES; PILA#A 400, LLC,
                Respondents/Plaintiffs-Appellees,

                                vs.

                ESTATE OF BENJAMIN B. CASSIDAY,
                 Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
          (ICA NO. CAAP-10-0000026; S.P. NO. 10-1-0227)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Nakayama, Acting C.J., Acoba, Duffy, and McKenna, JJ., and
Circuit Judge Garibaldi, in place of Recktenwald, C.J., recused)

          Petitioner/Defendant-Appellant Estate of Benjamin B.
Cassiday’s Application for Writ of Certiorari filed on November
28, 2011, is hereby rejected.
          DATED: Honolulu, Hawai#i, January 4, 2012.


                                /s/ Paula A. Nakayama
Richard Wilson for
Petitioner/Defendant-
                                /s/ Simeon R. Acoba, Jr.
Appellant, on the
application
                                /s/ James E. Duffy, Jr.
Joachim Cox and Robert
                                /s/ Sabrina S. McKenna
Fricke for Respondents/
Plaintiffs-Appellees on the
                                /s/ Colette Y. Garibaldi
response